Title: General Orders, 19 July 1778
From: Washington, George
To: 


          
            Head-Quarters Delavan’s House July 19th
              1778.
          
          The whole of the Left Wing under the Command of Major General De Kalb except Malcom’s
            & Spencer’s Regiments are to march tomorrow morning at two ôClock for the white
            Plains: Baron Steuben with the Right Wing, Angell’s Regiment and the Regt commanded by
            Lieutt Coll Park excepted are to follow in an hour after; These Divisions may arive
            within the distance of from one to five miles of the present Camp at the Plains as Water
            and Ground will admit but not enter ’till a new Camp can be formed, a disposition for
            the whole made, and some Alteration in the present Brigades take place.
          Malcom’s and the Regiment commanded by Lieutenant Coll Parke are to march early
            tomorrow for the Fort at West-Point on Hudson’s River—Spencer’s will take Post at
            Kings-Ferry and Angell’s with Glover’s Brigade (when it comes up) are to wait at Croton
            Bridge for further orders.
          After the second Line of the Army under the Marquis De la Fayette have crossed the
            River the Quarter Master General will remove the Boats except such as are necessary for
            ordinary Purposes from Kings-Ferry to and above the Forts in the Highlands.
         